On Remand from the Alabama Supreme Court

McMILLAN, Judge.
The prior judgment of this court has been remanded by the Supreme Court of Alabama. In compliance with that court’s opinion in Ex parte Mutrie, 658 So.2d 347 (Ala.1993), the trial court’s judgment sentencing the appellant to 12 years’ imprisonment is hereby reversed. This cause is remanded to the trial court with instructions to sentence the appellant without applying §§ 13A-12-250 and -270, Code of Alabama 1975.
REVERSED AND REMANDED.
All Judges concur.